Citation Nr: 1022257	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  03-16 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to 
December 1976.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
St. Paul, Minnesota (RO).  This case was remanded by the 
Board in July 2004 and November 2007 for additional 
development.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2010, a VA posttraumatic stress disorder (PTSD) 
examination was provided to the Veteran.  The corresponding 
report stated that, in addition to the claims folder, "the 
entire VA record from Minneapolis and St. Cloud [VA Medical 
Centers (VAMC)] was reviewed."  The examiner then 
specifically noted several pertinent psychiatric reports, 
including reports dated in April 2001, December 2003, and 
February 2007.  All three of these reports were cited as 
including diagnoses of psychiatric disorders, and the April 
2001 report was cited as including a discussion of the 
Veteran's reported in-service stressor, after which a 
provisional diagnosis of an anxiety disorder was made.

However, there are no medical records in the claims files 
which meet the description of April 2001, December 2003, and 
February 2007 medical reports, nor is there any other 
indication that this additional evidence was properly 
associated with the claims file at any time.  While the 
examiner who wrote the February 2010 report did not indicate 
whether these reports were created by VA or private 
physicians, the examiner specifically noted that records from 
two VAMCs had been reviewed in addition to the claims folder.  
This statement provides evidence that the missing reports may 
be from a VA source.  Accordingly, the evidence of record 
shows that there may be additional relevant evidence which is 
in the possession of VA, but which has not been associated 
with the claims file.  These records must be obtained prior 
to any further appellate review.  See Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Veteran and his representative contend that 
the Veteran's continuous and well-documented alcohol and drug 
abuse was a manifestation of a psychiatric disorder which 
began during military service.  While the February 2010 VA 
PTSD examination report stated that there was "no indication 
that the sexual assault contributed to any significant 
degree" to the Veteran's psychiatric disorder, the report 
did not address whether the Veteran's currently diagnosed 
psychiatric disorder began during service in a manner not 
related to the sexual assault, and was manifested by the 
Veteran's alcohol and drug abuse until the time of a formal 
diagnosis of an independent psychiatric disorder in 1986.  As 
such, a further medical opinion is in order to determine 
whether the Veteran's post-service alcohol and drug abuse 
were manifestations of a currently diagnosed psychiatric 
disorder which began during military service.  38 C.F.R. §§ 
3.159, 3.326 (2009); see Littke v. Derwinski, 1 Vet. App. 90, 
93 (1990).

Accordingly, the case is remanded for the following actions:

1.	The RO must contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his psychiatric disorders since 
service.  An attempt must be made to 
obtain, with any necessary 
authorization from the Veteran, copies 
of pertinent treatment records 
identified by him in response to this 
request which have not been previously 
secured.  Regardless of any response 
from the Veteran, the RO must attempt 
to obtain all VA records relating to 
the Veteran's psychiatric disorder that 
are not currently associated with the 
claims file, to specifically include 
the April 2001, December 2003, and 
February 2007 medical reports cited in 
the February 2010 VA PTSD examination 
report.  This attempt to obtain 
additional records must include a 
search of any records held by the VAMCs 
in Minneapolis, Minnesota and St. 
Cloud, Minnesota, including for those 
dates.  All attempts to secure this 
evidence must be documented in the 
claims file.  If, after making 
reasonable efforts to locate this 
evidence, the records cannot be 
obtained, the Veteran must be notified 
and (a) the specific records that 
cannot be obtained must be identified; 
(b) the efforts that were made to 
obtain those records must be explained; 
(c) any further action to be taken by 
VA with respect to the claim must be 
noted; and (d) the Veteran must be 
informed that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to 
respond.

2.	After the above action has been 
completed, the Veteran must be afforded 
a VA medical opinion to ascertain the 
etiology of the Veteran's currently 
diagnosed psychiatric disorder.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
opinion.  Thereafter, based upon review 
of the service and post-service 
records, the examiner must provide an 
opinion as to whether any currently 
diagnosed psychiatric disorder began 
during the Veteran's period of military 
service.  Specifically, the examiner 
must state whether the Veteran's 
in-service and post-service alcohol and 
drug abuse were manifestations of any 
currently diagnosed psychiatric 
disorder which began during military 
service, or whether the alcohol and 
drug abuse were separate diagnoses 
without a precipitating or underlying 
psychiatric disorder.  If this opinion 
cannot be provided without a 
psychiatric examination, the Veteran 
must be afforded a VA psychiatric 
examination in conjunction with this 
medical opinion.  All opinions provided 
must include an explanation of the 
bases for the opinion.  If any of the 
above requested opinions cannot be made 
without resort to speculation, the 
examiner must state this and 
specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

3.	The RO must notify the Veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

4.	The RO must then readjudicate the 
claim, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  Thereafter, if the claim on 
appeal remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  
After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


